Citation Nr: 0200305	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for reactive 
airway disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel







INTRODUCTION

The veteran served on active duty from September 1991 to 
April 1995.  

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO granted entitlement to an 
increased evaluation for mild reactive airway disease from 10 
percent to 30 percent disabling.  The 10 percent rating had 
been in effect from April 16, 1995, and the 30 percent rating 
was effective from October 22, 1998.  The veteran appealed, 
but the RO confirmed and continued the 30 percent rating in 
August 1999 and in March 2000.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The most recent pulmonary function test (PFT) to determine 
the severity of the veteran's service-connected mild reactive 
airway disease was conducted in December 1998.  At that time, 
he showed Forced Expiratory Volume in one second (FEV-1) of 
74 percent predicted.  Forced Vital Capacity (FVC) was 75 
percent predicted.  He indicated that he had recently used 
his bronchodilator several times in one week.  He had not 
been on steroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for mild 
reactive airway disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.7, 
4.97, Diagnostic Code (DC) 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 1995 rating decision, the RO granted service 
connection and a 10 percent rating for mild reactive airway 
disease.  The decision was based on service medical records 
(SMRs) which reflected extensive treatment during service for 
a respiratory ailment which resulted in a bronchoscopy, a 
left posterolateral thoracotomy, and decortication.  The 
veteran underwent a pulmonary function test (PFT) study in 
December 1994 which showed a Forced Expiratory Volume (FEV-1) 
of 84 percent predicted and a ratio of FEV in one second to 
Forced Vital Capacity (FVC) of 93 percent predicted.  The 
Medical Board diagnosed reactive airway disease for which he 
was discharged.  

In a September 1996 rating decision, the RO confirmed and 
continued the 10 percent rating for the reactive airway 
disease based primarily on findings made at a July 1996 VA 
examination.  At that time, the veteran complained of 
wheezing and dyspnea when he exercised.  He also became 
dyspneic when exposed to dust, hot and humid conditions, and 
when breathing cold air.  He denied seasonal allergies.  He 
used an inhaler when needed.  Examination showed that the 
lungs were clear to auscultation, and no wheezes were noted.  
The record reflects that the veteran failed to report to a 
scheduled PFT.  

In October 1998 the RO increased the 10 percent rating for 
mild reactive airway disease to 30 percent, effective from 
October 22, 1998.  

Evidence considered includes private records from December 
1998 which showed that the veteran quit his most recent job 
because working in cold air conditions was resulting in 
breathing difficulty.  Also considered were the results of VA 
examination and PFT testing from December 1998.  The veteran 
indicated that he had previously worked at the post office, 
but the dust bothered his lung condition, and he had to use 
his inhaler more often than normal.  He said that he had lost 
time from work due to exacerbations of his condition.  
He had two episodes of acute bronchitis within the last year.  
He denied intubation related to asthma exacerbations.  He had 
not been on systemic steroids.  He complained of morning 
cough and morning chest tightness.  He also reported dyspnea 
with exertion such as climbing two flights of stairs.  His 
medications included steroid inhaler, (two puffs every 
morning), and albuterol metered dose inhaler as needed.  
Examination of the lungs showed that they were clear to 
auscultation and percussion.  There was some forced 
expiratory wheezing.  There were no rales.  On PFT, FEV-1 
showed 74 predicted.  

In August 1999 the RO confirmed and continued the 30 percent 
rating based primarily on review of private outpatient 
treatment records from 1998.  (The Board notes that while 
these records pre-date the December 1998 PFT mentioned above, 
they were not received until March 1999.)  They reflect that 
the veteran was seen on two occasions in February 1998 for 
bronchitis.  He had a productive cough with green sputum, and 
on one occasion, there was blood in it.  He was given a 
sputum cup and told to bring it back with anything that he 
could cough up.  

There was no indication that he did this.  His lungs were 
scattered with rhonchi and with wheezing and no dullness to 
percussion.  He was given a decongestant and told to use his 
inhaler as needed.  He was given an antibiotic for 10 days 
and told to return if not getting better within 5 to 7 days.  
He returned in 2 days as he did not feel better.  He said 
that he was using the antibiotics but not the inhaler, and he 
noted that his sputum was less thick and less colored.  He 
said that he was going to return to work the next day.  In 
May 1998, he was seen for complaints of productive phlegm.  
The assessment was bronchitis, sinusitis, and asthma.  

The veteran failed to report for a scheduled personal hearing 
in February 2000.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

The veteran is currently assigned a 30 percent rating for 
reactive airway disease under DC 6602.  This code provides a 
30 percent rating for bronchial asthma with FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  

A 60 percent rating is warranted when there is FEV-1 of 40- 
to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating requires an FEV-1 of less than 40 percent 
of predicted value; or an FEV-1/FVC ratio of less than 40 
percent; or more than one attack per week with episodes of 
respiratory failure; or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to ender impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  




The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The medical evidence shows that the veteran has episodes of 
increased respiratory symptoms and, on occasion, uses an 
inhaler and takes medication.  PFT studies in December 1994 
showed a FEV-1 of 84 percent predicted and a ratio of FEV-
1/FVC of 93 percent predicted.  In December 1998, PFT studies 
showed FEV-1 of 74 predicted.  

Clearly, the preponderance of the evidence is against the 
next higher rating of 60 percent for airway disease.  The 
record does not show PFT results meeting the 60 percent 
rating criteria of DC 6602, nor does the record show monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least 3 times per year) courses of systemic 
(oral or parenteral) corticosteroids as required for a 60 
percent rating under this code.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. 
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
reactive airway disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

With preponderance of the evidence weighing against the 
claim, there is no occasion to apply the doctrine of 
reasonable doubt in this case.  When such doubt arises, it 
must be resolved in the veteran's favor.  However, it only 
applies where the evidence for and against the claim is in 
approximate balance, or equipoise.  38 C.F.R. § 3.102 (2001).  

In sum, the evidence supports no more than a 30 percent 
rating for the veteran's service-connected reactive airway 
disease.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
reactive airway disease is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

